     Case: 1:19-cv-02952 Document #: 1-1 Filed: 05/01/19 Page 1 of 2 PageID #:26




                       UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION


ART AKIANE LLC,
              Plaintiff,


v.                                               Civil Action No.:


ART & SOULWORKS LLC, and
CAROL CORNELIUSON,
              Defendants.




                                  EXHIBIT LIST TO
                            ART AKIANE LLC’S COMPLAINT

EXHIBIT A            COPYRIGHT REGISTRATION CERTIFICATES OF SUBJECT
                     WORKS

EXHIBIT B            REPRESENTATIVE SAMPLES OF PLAINTIFF’S USE OF ITS
                     MARKS

EXHIBIT C            MATERIALS SHOWING PROMOTION OF THE AKIANE MARKS

EXHIBIT D            SCREENSHOTS OF DEFENDANTS’ ONLINE STORE

EXHIBIT E            REPRESENTATIVE SAMPLES OF DEFENDANTS’ COPYRIGHT
                     INFRINGEMENT

EXHIBIT F            REPRESENTATIVE SAMPLES OF DEFENDANTS’ REMOVAL
                     OR   ALTERNATION   OF   PLAINTIFF’S COPYRIGHT
                     MANAGEMENT INFORMATION

EXHIBIT G            TABLE CHARTING THE INSTANCES DEFENDANTS ALTERED
                     OR REMOVED PLAINTIFF’S COPYRIGHT MANAGEMENT
                     INFORMATION

EXHIBIT H            DEFENDANTS’ FACEBOOK PAGE DISPLAYING THE AKIANE
                     MARKS
                                         1
    Case: 1:19-cv-02952 Document #: 1-1 Filed: 05/01/19 Page 2 of 2 PageID #:27




EXHIBIT I            REPRESENTATIVE SAMPLES OF DEFENDANTS’ TRADEMARK
                     INFRINGEMENT AND MISAPPROPRIATION OF AKIANE’S
                     LIKENESS




Dated: May 1, 2019                          Respectfully submitted,

                                            ART AKIANE LLC,


                                            By: s/ Adam Wolek
                                            Adam Wolek
                                            Marcus S. Harris
                                            TAFT STETTINIUS & HOLLISTER LLP
                                            111 E. Wacker Drive, 28th Floor
                                            Chicago, Illinois 60601
                                            Phone: (312) 836-4063
                                            Fax: (312) 966-8598
                                            awolek@taftlaw.com
                                            mharris@taftlaw.com

                                            Counsel for Plaintiff Art Akiane LLC




                                        2
